Case 7:20-cv-06807-VB Document 55 Filed 03/11/21 Page 1 of 6

 

 

‘| LSDC SDNY

 

 

 

 

 

 

{| DOCUMENT
MEMORANDUM ENDORSEMENT ELECTRONICALLY FILED

WDOCH
Monroe v. HSA Nurse Administrator Jouliana, et al., ‘| DATE FILED: 3/uf 202

20 CV 6807 (VB)

 

The Court has received the attached submissions from plaintiff, who is proceeding pro se
and in forma pauperis: a letter-motion, dated March 6, 2021, requesting appointment of pro
bono counsel (Doc. #52), and a letter-motion, dated March 6, 2021, requesting a Magistrate
Judge for this matter (Doc. #53). Plaintiff has also filed an opposition to defendants’ motion to
dismiss styled as a “Motion to Oppose” (Doc. # 54).

Regarding plaintiffs request for appointment of pro bono counsel, the Court has
considered the type and complexity of this case, the merits of plaintiffs claims, and plaintiffs
ability to present the case. At this time, the Court does not find any exceptional circumstances in
plaintiffs case that would warrant the appointment of counsel. See 28 U.S.C. § 1915(e)(1);
Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989),

 

Accordingly, plaintiffs request for appointment of pro bono counsel is DENIED
WITHOUT PREJUDICE.

Regarding plaintiffs request to “transfer[] these matters to a Magistrate Judge” (Doc.
#53), the Court cannot do so unless ALL parties consent to proceed before a Magistrate Judge
for all purposes, including trial. Defendants are hereby ORDERED to consider whether they
are willing to consent, under 28 U.S.C. § 636(c), to conducting all further proceedings
before the assigned Magistrate Judge.

If both parties consent to proceed before the Magistrate Judge, counsel for the defendant
must, by no later than March 25, 2021, file a letter with the Court, with an attached fully
executed Notice, Consent, and Reference of a Civil Action to a Magistrate Judge form, the blank
form for which is attached to this order (and also available at
https://nysd.uscourts.gov/sites/default/files/2018-06/AO-3.pdf). If plaintiff wishes to proceed
in this fashion, he must sign and date the form where indicated and mail it to defense
counsel. If the Court approves that form, all further proceedings will then be conducted before
the assigned Magistrate Judge rather than before me. An information sheet on proceedings
before magistrate judges is also attached to this Order. Any appeal would be taken directly to the
United States Court of Appeals for the Second Circuit.

The Clerk is directed to terminate plaintiff's letter-motions. (Docs. ##52, 53).

Because plaintiffs opposition to the pending motion to dismiss is not a new motion, the
Clerk is directed to terminate plaintiffs opposition. (Doc. #54). To be clear, the Court will still
consider plaintiff's opposition in ruling on defendants’ motion to dismiss, but it is not a separate
motion.
Case 7:20-cv-06807-VB Document 55 Filed 03/11/21 Page 2 of 6

Chambers will mail a copy of this Order to plaintiff at the address on the docket.

Dated: March 11, 2021
White Plains, NY
SO ORDERED:

Yul

Vincent L. Briccetti
United States District Judge

 
Case 7:20-cv-06807-VB Document 55 Filed 03/11/21 Page 3 of 6

United States District Court
Southern District of New York

 

UNITED STATES MAGISTRATE JUDGES:
REFERRALS AND CONSENTS

All cases in the Southern District of New York are assigned to two judges: a district judge
and a magistrate judge. District judges are appointed for life terms by the President.
Magistrate judges are selected by a majority vote of the district judges in the particular
district and serve terms of eight years.

Referrals to the Magistrate Judge: The district judge assigned to your case may refer the
case to a magistrate judge for specific purposes. Commonly, the referral will be for the
magistrate judge to conduct the proceedings that occur before trial, such as resolving
discovery disputes or presiding over settlement conferences. A referral may also be made
for the magistrate judge to issue to the district judge a report and recommendation on how
to resolve a motion, such as a motion to dismiss or a motion for summary judgment. The
consent of the parties is not needed for the district judge to refer the case to the magistrate
judge for these purposes. If the district judge has made such a referral, you can ask the
district judge to review any magistrate judge’s decision by filing an objection with the
district judge within fourteen days of that decision. The district judge will rule on any
timely objections that you file. If you do not file an objection, you will give up your right to
challenge the magistrate judge’s decision at a later time, including on appeal. See Federal
Rule of Civil Procedure 72.

Consent to Proceed Before the Magistrate Judge: If you would like your case to move
more quickly, it is helpful to consent to proceed before the magistrate judge for all
purposes, including any trial. If all parties consent, the magistrate judge will perform the
identical function that the district judge would have performed. Any trial in your case
would be either a jury or a nonjury trial, depending upon whether there is a right to a jury
trial and a proper request for such a trial. The only difference is that the magistrate judge -
and not the district judge — would preside over that trial. Cases that proceed for all
purposes before a magistrate judge generally move more quickly than cases before a district
judge. If all parties consent to proceed before the magistrate judge, the district judge plays
no further role in the case. Any appeal is taken directly to the Court of Appeals. It is your
choice whether or not to consent to proceed before the magistrate judge.

A copy of the appropriate consent form is attached. Additional forms are also available
from the Pro Se Intake Unit and on the Court’s website.

500 PEARL STREET | NEW York, NY 10007
300 QUARROPAS STREET | WHITE PLAINS, NY 10601

PRO SE INTAKE UNIT: 212-805-0175

Rev. 1/27/16
Case 7:20-cv-06807-VB Document 55 Filed 03/11/21 Page 4 of 6

AO 85 (Rev. 02/17) Notice, Consent, and Reference of a Civil Action to a Magistrate Judge

UNITED STATES DISTRICT COURT

for the

Michael J. Monroe

 

Plaintiff

v

Civil Action No, 20-cv-06807
HSA Nurse Administrator Jouliana, et al.

 

Defendant

NOTICE, CONSENT, AND REFERENCE OF A CIVIL ACTION TO A MAGISTRATE JUDGE
Notice of a magistrate judge’s availability. A United States magistrate judge of this court is available to conduct
all proceedings in this civil action (including a jury or nonjury trial) and to order the entry of'a final judgment. The judgment

may then be appealed directly to the United States court of appeals like any other judgment of this court. A magistrate judge
may exercise this authority only if all parties voluntarily consent.

You may consent to have your case referred to a magistrate judge, or you may withhold your consent without adverse
substantive consequences. The name of any party withholding consent will not be revealed to any judge who may otherwise
be involved with your case.

Consent to a magistrate judge’s authority. The following parties consent to have a United States magistrate judge
conduct all proceedings in this case including trial, the entry of final judgment, and all post-trial proceedings.

Printed names of parties and attorneys Signatures of parties or attorneys Dates

Michael J. Monroe

Defendants by Jeanne Nicole Gilbert, Esq.

 

Reference Order

IT IS ORDERED: This case is referred to a United States magistrate judge to conduct all proceedings and
order the entry of a final judgment in accordance with 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73.

Date:

 

District Judge's signature

 

Printed name and title

Note: Return this form to the clerk of court only if you are consenting to the exercise of jurisdiction by a United States
magistrate judge. Do not return this form to a judge.
Case 7:20-cv-06807-VB Document 55 Filed 03/11/21 Page 5 of 6
Case 7:20-cv-06807-VB Document 52 Filed 03/10/21 Page 1 of1

 

‘Latel Slotes Disbeiet (ouch ASP war 10 22 |

 

 

 

 

 

 

 

 

 

 

[[Reutbarn Diekick of Nowy Mock | SBE:
! Micloas a Moncne

 

Lt 2o-Cu- Lect7 (We)

 

 

~ aga lasst — : os UI akion ~nh
| | Request Oaunci\

 

Sh Ne A dnnini shadoc { malianon ,

 

 

Cranky ok Rolland, Lieutenant 7. Pycon,
Caphoiv “A. isha |

 

 

Deleants sy

 

 

 

Won, Vincent Li tAnecedke Us. Do7

 

 

(Ls, Diskiak Owuce SpA,
400 Rrra rr Oass Aime.

 

Llhite. Plows Nes York. \nba|

 

 

 

Dee = ge Acvacess Ng

 

 

ea Wo Lato Vonoc A ek aan eoreng, A aor

 

 

Hho \neang oepciucken Crsnsoh  - Nowe. lnelo lida

 

 

nauliqating ww Cawrkroe aw. Oracediunce's Cue tot ore

HQ Sa ure Qcrcee dings ne Vale Ye Os arte OS its we

 

Nea) C chet derad io.

 

 

 

Daten: Macd 6; Qert

 

 

New (sus News Nock. “Besponilalles
Se (Li 0.0 UU Ene

 

 

 

 

 

 

cobra = Wome

 
Case 7:20-cv-06807-VB Document 55 Filed 03/11/21 Page 6 of 6 ~
Case 7:20-cv-06807-VB Document 53 Filed 03/10/21 Page 1 of 1

IDECEIVE[A\

 

 

 

 

 

 

United hates Dietrick Chast Mees | a
Souder: Disteet at New Nock. STS _— a

 

 

COST I LA

 

 

 

 

 

 

 

 

: Wielaool “S: ._Nloacme. WP
5 Maik Oe
| | 20- CW-6KO7 WA)
= Bag laSk= | | a Nitiee of Motion.
| _ . To Request Ay
USA Mucce Adminishoaker “Saubiacony agit

 

Cauky ok Rockland, Liestenonl, Byron,  “Sudase.

 

Na oleia wy Lis akon

 

 

DeSendaucks \ | ‘SA _
oN

 

How. Uiaceut Anceeds O.S.D025.

 

 

US. Districk Ceurk Sd.N.Y,
A700 Quatoms Leer .

 

 

, (hits Plaine New Yack LOLe|

 

 

 

Dass athe race: eM

 

 

Vouum ar ac It Worked a teas wo Cech union,

Mass eshckes Sudee Le Wis Make v che: atk VaoLad _

 

ne aoe nee) bo Pocmely fs (ark Vo Caen oc Nd&t. Th |

 

So Coun Meo | Corccde lease. Prove. WAS arth Wo apes

 

LCocencs do Ra out reaction sean she rina, dhase waders,

 

nkey On Mogistenke “Santee. FZ Nawal the Couth Kec wes

 

 

Mino Gund “ Pantxderabiou.

 

 

 

 

 

 

 

Daked \Wocln by aoal |
